United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, REMOTE ENCODING )
CENTER, Beaumont, TX, Employer
)
__________________________________________ )
P.R., Appellant

Appearances:
Perry Dangerfield, for the appellant
Office of Solicitor, for the Director

Docket No. 10-2034
Issued: September 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 3, 2010 appellant, through her representative, filed a timely appeal from the
June 9, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying
her recurrence of disability claim.1 Pursuant to the Federal Employees’ Compensation Act
(FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
On appeal, appellant contends that OWCP’s decision was contrary to the medical
evidence of record.

1

The Board notes that appellant also appealed a July 12, 2010 decision. The Board finds that the July 12, 2010
OWCP document is an informational letter and, thus, does not purport to be a final adverse decision. See 20 C.F.R.
§ 501.3(a). In this letter, OWCP advised appellant that it had received her claim for compensation (Form CA-7) for
the period June 28 through July 30, 2010 and noted that based on its June 9, 2010 decision she was not entitled to
any wage-loss compensation for the period commencing March 25, 2010. It then advised her to exercise her appeal
rights if she disagreed with the June 9, 2010 decision.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant sustained a recurrence of total disability from March 25 to
June 26, 2010 due to her accepted employment injury.
FACTUAL HISTORY
On June 27, 1996 appellant, then a 32-year-old data conversion operator, filed an
occupational disease claim alleging that on June 26, 2006 she first became aware of her right
carpal tunnel syndrome and realized that her condition was caused by her federal employment.
OWCP accepted her claim for bilateral carpal tunnel syndrome. On June 22, 2005 appellant
underwent right carpal tunnel release to treat her accepted condition.
On January 13, 2006 appellant accepted the employing establishment’s job offer for a
modified mail processor position effective that date. In an April 7, 2006 decision, OWCP
reduced her compensation to zero based on its finding that her actual earnings as a modified mail
processor effective January 13, 2006 fairly and reasonably represented her wage-earning
capacity.
On March 25, April 21 and May 20, 2010 appellant filed a Form CA-7 for total disability
for the period March 25 through June 26, 2010.
In a work capacity evaluation (Form OWCP-5c) dated March 24, April 21 and May 20,
2010, Dr. Patrick McMeans, an attending internist, advised that appellant was unable to perform
her regular work duties for an estimated four-week period due to an exacerbation of
inflammation in her bilateral hands and diminished grip strength. In a May 12, 2010 medical
report, he provided a history that she had carpal tunnel syndrome and muscle spasm for which
she was referred to therapy and rehabilitation. Appellant returned to work with restrictions.
Dr. McMeans stated that it was imperative that she refrain from performing any vocational duties
pending additional diagnostic testing and an evaluation by an orthopedic surgeon to prevent any
further exacerbations which would impede her recovery and progress.
In progress notes dated March 24 and May 20, 2010, a physician whose signature is
illegible advised that appellant complained about moderately severe pain in her bilateral hands.
Appellant experienced numbness, throbbing and tingling while engaged in repetitive movements
such as, grasping objects. Her right and left grip strength were diminished. Appellant
experienced pain on flexion of her bilateral wrists. The physician placed her off work for four
weeks.
In an April 21, 2010 progress note, a nurse practitioner whose signature is illegible listed
appellant’s bilateral wrist symptoms. The nurse practitioner placed her off work for four weeks.
In a May 20, 2010 magnetic resonance imaging MRI scan report, Dr. Lucky A. Chopra, a
radiologist, advised that appellant’s right wrist and hand had a homogenous bone marrow signal.
There was no intramuscular mass or hematoma. Joint space narrowing was seen at the distal
interphalangeal, proximal interphalangeal and the first metacarpal phalangeal joint. Extensor
and flexor tendons were intact. There was no acute abnormality noted. Also, on May 20, 2010

2

Dr. Chopra reported that an MRI scan of appellant’s left wrist demonstrated a homogenous bone
marrow signal. There was no evidence of contusion or occult fracture. There was no
intramuscular mass or hematoma. There was no fluid collection or joint effusion noted. The
triangular fibrocartilage complex and interosseous ligaments were intact. There was no acute
abnormality noted.
In a June 9, 2010 decision, OWCP denied appellant’s claim for compensation for the
period March 25 to June 26, 2010. The medical evidence failed to establish a material worsening
of her accepted employment-related condition due to her claimed total disability.3
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.5
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.6
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.7

3

Following the issuance of OWCP’s June 9, 2010 decision, OWCP received additional evidence. The Board may
not consider evidence for the first time on appeal which was not before OWCP at the time it issued the final decision
in the case. 20 C.F.R. § 501.2(c)(1).
4

20 C.F.R. § 10.5(x).

5

Id.

6

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman, 38
ECAB 222, 227 (1986).
7

James H. Botts, 50 ECAB 265 (1999).

3

ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome. Following this
injury, she returned to light-duty work. Appellant claimed a recurrence of disability from
March 25 to June 26, 2010. Appellant must demonstrate either that her condition has changed
such that she could not perform the activities required by her modified job or that the
requirements of the limited light-duty job changed.8 The Board finds that the record contains no
evidence that the limited light-duty job requirements were changed or withdrawn or that her
employment-related condition has changed such that it precluded her from performing limited
light-duty work.
Dr. McMeans’ OWCP-5c forms found that appellant was unable to perform her regular
work duties from approximately March 24 through June 17, 2010 due to an exacerbation of
inflammation in her bilateral hands and diminished grip strength. Medical evidence which does
not offer an opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.9 Although Dr. McMeans found that appellant was totally
disabled, he did not express an opinion as to whether and how her disability during the stated
period was causally related to the accepted employment injury. In a May 12, 2010 report, he
found that it was imperative that she refrain from performing any vocational duties pending
additional diagnostic testing and orthopedic evaluation to prevent any further exacerbations
which would impede her recovery and progress. Dr. McMeans did not express an opinion
addressing her disability during the claimed period due to the accepted injury.10 The Board
finds, therefore, that his reports are insufficient to establish appellant’s claim.
Similarly, Dr. Chopra’s diagnostic test results regarding appellant’s bilateral wrist
conditions are insufficient to establish her claim for a recurrence of total disability.11 This
evidence does not contain any opinion addressing her disability for work from March 25 through
June 26, 2010 or how any disability was causally related to the accepted injury.
The March 24 and May 20, 2010 progress notes which contained an illegible signature
have no probative value as it is not established that the author is a physician.12
The April 21, 2010 progress note which contained an illegible signature of a nurse
practitioner does not have any probative medical value. A nurse practitioner is not a physician as

8

OWCP is not precluded from adjudicating a limited period of employment-related disability when a formal
wage-earning capacity determination has been issued. Sandra D. Pruitt, 57 ECAB 126 (2005). See Katherine T.
Kreger, 55 ECAB 633 (2004).
9

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Willie M. Miller, 53 ECAB 697 (2002);
Michael E. Smith, 50 ECAB 313 (1999).
10

Id.

11

Id.

12

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

4

defined under FECA.13 The Board finds, therefore, that this evidence is insufficient to establish
appellant’s claim.
Appellant has not met her burden of proof in establishing that there was a change in the
nature and extent of the injury-related condition or a change in the nature and extent of the
limited light-duty requirements which would prohibit her from performing the limited light-duty
position she assumed after she returned to work.
On appeal, appellant contended that OWCP’s denial of her recurrence claim was contrary
to the medical evidence of record. For reasons stated above, the Board finds that she did not
submit sufficient rationalized medical evidence establishing that she sustained a recurrence of
disability during the claimed period due to her accepted employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of total disability from March 25 to June 26, 2010 causally related to her
accepted employment injury.

13

See 5 U.S.C. § 8101(2); K.H., Docket No. 09-2292 (issued May 14, 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

